HUGHES, J.,
CONCURRING:
In affirming Samuels’s assault conviction, the Court rejects his contention that his attorney rendered ineffective assistance because her representation was tainted by a conflict of interest. I concur but I write separately to express concerns the Court does not address.
Throughout the assault proceedings against him, Samuels was represented by Carolyn Keeley, an attorney from the Department of Public Advocacy’s (DPA’s) Pa-ducah trial office. Gravett, the victim of Samuels’s assault, had been in the past and was, until about eight days before the commencement of Samuels’s trial, represented by another attorney from DPA’s Paducah office, John Johnson. Samuels contends that under our Rules of Professional Conduct, Johnson’s representation of Gravett is to be imputed to Johnson’s office colleague, Keeley, and that Keeley’s resulting “multiple” representation of both defendant (Samuels) and victim/prosecution witness (Gravett) was so inherently conflicted as to violate Samuels’s Sixth Amendment right to “conflict free” counsel and to implicate the “automatic reversal” rule applied by this Court in Beard v. Commonwealth, 302 S.W.3d 643, 645-47 (Ky. 2010), and by the United States Supreme Court in Holloway v. Arkansas, 435 U.S. 475, 98 S.Ct. 1173, 55 L.Ed.2d 426 (1978).
The Court rejects this contention, and I agree that “the happenstance of one Padu-cah DPA lawyer’s representing Gravett on unrelated matters for a period of time *717which overlapped another Paducah DPA lawyer’s representation of Samuels ... is insufficient [by itself] to show a conflict of interest in violation of the Sixth Amendment.” Samuels v. Commonwealth, 2015-SC-000180-DG, slip opinion p. 13. For a couple of reasons, however, I am not content to stop there.
First, I am compelled to comment on the Paducah DPA office’s apparently cavalier approach to shielding its clients from in-tra-office conflicts. While it may be that DPA offices need not bear the full brunt of the conflict rules that ordinarily apply to law firms — an issue the Court leaves for another day — the apparent disregard of those rules in this case is disturbing. To state the obvious, a red flag should go up in any DPA office when a client and the alleged victim of that client’s assault were both inmates of the local detention center. Given the heavy caseload carried by DPA across the Commonwealth, it stands to reason that there is a good possibility that the victim is a local DPA client. Here the office appears to have employed no screening or “early warning” system because there is no record of a standard conflict detection procedure which, for whatever reason, failed in this particular case. If the conflict had been detected at the outset or even at a time further removed from trial,1 the trial court’s options with regard to both inquiring into- the potential conflict and exploring possible responses to it would have been far broader. This case underscores the necessity of the DPA office developing and executing an effective intra-office conflict detection system to avoid future recurrences.
Turning to the legal issue, Samuels maintains that this case comes within the automatic reversal rule the United States Supreme Court established in Holloway, supra. In that case, the trial court appoints ed a single public defender to represent three codefendants. Some weeks before trial, that counsel advised the court that the joint representation was conflicted and moved for the appointment of separate counsel for each defendant. Following minimal inquiry, the trial court denied the motion and thereafter ■ rebuffed counsel’s many renewed objections to the joint representation, including one final motion for separate counsel just before the jury was sworn. At trial, all three defendants chose to testify, and, effectively hamstrung by his competing duties to each, counsel had to find his way through direct examination of each client and then cross-examination to advance the interests of his other two clients.
In these circumstances, the Supreme Court believed that counsel’s judgment regarding the existence of a disabling conflict was entitled to deference, and it presumed, moreover, “that the conflict, ‘which [the defendant] and his counsel tried to avoid by timely objections to the joint representation,’ ... undermined the adversarial process.” Mickens v. Taylor, 535 U.S. 162, 168, 122 S.Ct. 1237, 152 L.Ed.2d 291 (2002) (quoting Holloway, 435 U.S. at 490, 98 S.Ct. 1173). Accordingly, the Court reversed the conviction and stated that “[W]henever a trial court improperly requires joint representation over timely objection reversal is automatic,” even without any particular showing of prejudice. 435 U.S. at 488-89, 98 S.Ct. 1173.
As Samuels notes, this Court applied Holloway’s automatic reversal rule in Beard, supra, a case in which a public defender appointed to represent an alleged *718drug trafficker had previously represented (and would likely represent again) the confidential informant who was the defendant’s main accuser. Prior to trial, Beard moved pro se for new counsel on the basis of the alleged conflict, but the trial court denied the motion. It relied largely on counsel’s assurance that he had learned nothing during his prior representation of the confidential informant that would interfere with his representation of Beard.
At trial, counsel’s cross-examination of the informant was apparently thorough, including questions concerning the informant’s possible interest in cooperating with the police so as to obtain favorable treatment in a pending probation revocation proceeding (a proceeding at which counsel was apt to represent the informant). Counsel’s potential conflict not having been shown to have had an adverse effect on his representation of Beard, the Court of Appeals affirmed the conviction.
Reversing, this Court held in Beard that the Court of Appeals applied the wrong standard of review. Holloway’s automatic reversal rule applied, we stated, whenever, as in Beard’s case, the alleged conflict of interest “is actually raised at trial.” 302 S.W.3d at 646. That rule, the Court said, did not require a showing of prejudice, including adverse effect on counsel’s representation. Rather, it required only a showing of “an actual conflict,” which the Court understood as “competing duties or interests that create the potential for prejudice.” 302 S.W.3d at 647.
Samuels insists that, under Beard, he too “actually raised” the conflict issue at trial and thus called into play the Beard/Holloway automatic reversal rule. He contends, furthermore, that Keele/s representation of him at the same time Keeley’s office colleague Johnson was representing Gravett — there being few interests more “competing” than those of defendants and their alleged victims — had to have created at least the potential for prejudice, else why would we have rules imputing one firm member’s conflicts to other members of the firm?
The Court, as noted, rejects Samuels’s suggestion that vicarious conflicts present the same potential for prejudice that we found existed in counsel’s direct conflicts in Beard. I agree and believe the Court’s result is firmly justified by the Supreme Court’s narrowing of Holloway’s automatic reversal rule in Mickens, supra. In Mick-ens, which involved a conflict alleged to have arisen when an attorney was appointed to represent a murder defendant after having previously represented the victim, the Court surveyed its attomey-confliet-of-interest cases, including Holloway, and expressed concern that the lower federal courts were applying them too expansively.
With respect to Holloway, the Mickens Court explained that its automatic reversal rule only applies when “counsel is forced to represent codefendants over his timely objection, unless the trial court has determined that there is no conflict.” 535 U.S. at 168, 122 S.Ct. 1237. Outside those narrow circumstances, the Court explained, a trial court has the
duty to inquire into the propriety of a multiple representation ... only when “the trial court knows or reasonably should know that a particular conflict exists,” ... which is not to be confused with when the trial court is aware of a vague, unspecified possibility of conflict, such as that which “inheres in almost every instance of multiple representation.”
Mickens, 535 U.S. at 168-69, 122 S.Ct. 1237 (quoting Cuyler v. Sullivan, 446 U.S. 335, 347-48, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980)). Moreover, the Mickens Court explained, even when the trial coupt fails to make the “¿Mwcro-mandated inquiry” *719into a particular conflict, in order for a court to void the conviction it is “at least necessary ... for petitioner to establish that the conflict of interest adversely affected his counsel’s performance.” 535 U.S. at 174, 122 S.Ct. 1237. In other words,
[T]he Sullivan standard is not properly read as requiring inquiry into actual conflict as something separate and apart from adverse effect. An ‘actual conflict,’ for Sixth Amendment purposes, is a conflict of interest that adversely affects counsel’s performance.
535 U.S. at 172 n.5, 122 S.Ct. 1237. As a number of courts have noted, Mickens thus put a new gloss on attorney conflict-of-interest cases,2 and under Mickens, in my view, Samuels’s claim clearly fails.
Unlike Holloway, this case does not involve a defense counsel “forced to represent codefendants over [her] timely objection.” On the contrary, not only are there no codefendants, but Keeley told the trial court that she did not think the potential intra-office defendant/victim-witness conflict interfered in any way with her ability to represent Samuels. She raised the matter only “out of an abundance of caution,” and because Samuels had refused to execute a waiver of any conflict that might exist. Under these circumstances, Samuels was clearly not entitled to an “automatic reversal” card.
Keeley’s disclosure did invoke the trial court’s duty under Cuyler v. Sullivan to inquire into the potential conflict, and the trial court duly inquired not just once, but twice — both at the time of Keeley’s initial, ninth-hour raising of the matter and again more extensively upon remand from the Court of Appeals. Both times the trial court found that Keeley’s representation of Samuels was not impaired by her office colleague’s unrelated representation of Samuels’s alleged victim. Under Mickens, that ruling does not entitle Samuels to relief unless he can show that Keeley’s vicarious conflict did, after all, adversely affect Keeley’s representation.3 Inasmuch as Samuels has not even attempted, much less made out, such a showing, I agree that Samuels’s conviction should be affirmed.
In closing, the DPA office’s apparently lax handling of the conflict in this case should be an anomaly. Notwithstanding that concerning laxness, however, the Supreme Court has made clear that Samuels’s Sixth Amendment ineffective assistance claim requires more than mere formal irregularity; it requires some showing of substantive impact. Since Samuels has made no such showing, his claim for relief was properly denied.
Minton, C.J.; and VanMeter, J., join.

. Samuels was charged with the assault in August 2008 and trial did not commence until Máy 20, 2009.


. See, e.g., West v. People, 341 P.3d 520 (Colo. 2015); Schwab v. Crosby, 451 F.3d 1308 (11th Cir. 2006); People v. Morales, 209 Ill.2d 340, 283 Ill.Dec. 544, 808 N.E.2d 510 (2004); United States v. Blount, 291 F.3d 201 (2nd Cir. 2002).


. To the extent this requirement conflicts with Beard, which makes no reference to Mickens, I believe that Mickens controls.